Citation Nr: 0120044	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 2000, in which the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD.  The veteran subsequently 
perfected an appeal of that decision.  A video hearing on 
this claim was held in May 2001, before the undersigned Board 
member, who was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

Although the RO identified the veteran's claim as a direct 
claim of entitlement to service connection for a psychiatric 
disorder and not a petition to reopen such a claim, the Board 
finds that given the final unappealed October 1989 RO 
decision on this issue, that the issue is properly identified 
on the first page of this decision.  The veteran is not 
prejudiced by the fact that the RO has not had the 
opportunity to consider the question of whether new and 
material evidence has been submitted because the following 
decision grants the petition to reopen.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The underlying claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, identified as depression, was 
denied by the RO in an October 1989 decision.  The veteran 
was notified of the decision but did not appeal. 

2.  The evidence added to the record subsequent to the 
October 1989 rating decision, including testimony and 
statements of the veteran and medical evidence, is new and 
not redundant, and bears directly and substantially upon the 
specific matter under consideration.  


CONCLUSION OF LAW

The evidence received subsequent to the RO's final, 
unappealed October 1989 rating decision is new and material, 
and the veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include PTSD, is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for depression in an 
unappealed October 1989 rating decision.  The RO based its 
denial of the claim on the fact that the veteran's disability 
was deemed to be congenital and developmental, with no 
aggravation in service.  This decision stands as the last 
final decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7105(c) (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

As an initial matter, the Board notes that while the 
veteran's claim was pending, 38 U.S.C.A. § 5107 was amended, 
effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist itself and more specifically defined it.  
Id.  

Because the Board is granting the veteran's petition to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, the veteran is not 
prejudiced by the decision not to remand this issue to the RO 
for consideration pursuant to the new law.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The only evidence of record prior to the RO's October 1989 
rating decision were the veteran's service medical records 
and his statements averring that his psychiatric problems had 
started in service and continued.  The service medical 
records contained a medical evaluation in May 1964 diagnosing 
the veteran with an emotionally unstable personality, 
chronic, severe, which had pre-existed service, and was not 
amenable to treatment.  The veteran failed to report for a VA 
examination scheduled in October 1989.

Subsequent to this decision the veteran has submitted medical 
evidence from 1988 to the present documenting treatment for a 
psychiatric disorder, alternately diagnosed as dysthymic 
disorder, panic disorder, and PTSD.  He has also submitted 
statements and testimony asserting that his psychiatric 
symptoms in service have continued since his discharge and 
are the same symptoms which he suffers at the present time.  

The Board finds that the veteran's medical evidence of a 
current psychiatric disability, and his competent lay 
symptoms of his continuity of symptomatology since service, 
are new in that they have not been previously considered, and 
are material as they pertain to the factors necessary to 
establish his claim.  Accordingly, the veteran has presented 
new and material evidence sufficient to reopen his claim, and 
his petition to reopen is granted.  


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder, to include PTSD, the petition to reopen that claim 
is granted.


REMAND

As noted, while the veteran's claims were pending, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  38 U.S.C.A. § 5107 (West Supp. 2001).  Consequently, 
the VA is obligated to assist the veteran in the development 
of his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's newly reopened claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  

In testimony at his May 2001 video hearing before a member of 
the Board, the veteran stated that he had received treatment 
from the Northport VA Hospital in New York.  Review of the 
claims file reveals that VA treatment records were requested 
from the Columbia, South Carolina, VA Hospital, but no 
request for records from Northport is present.  

The Board also notes that the veteran has indicated that he 
receives disability benefits from the Social Security 
Administration (SSA) for his psychiatric impairment.  There 
is no indication in the record that the SSA records were 
requested or associated with the claims folder.  The Board 
finds that such records may be probative to the veteran's 
pending claim, and the SSA records should be requested and 
associated with the veteran's claims folder for RO review.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992).

Additionally, the Board notes that the veteran has been 
diagnosed alternately with emotionally unstable personality, 
depression, dysthymic disorder, PTSD, anxiety, and panic 
disorder with agoraphobia, and that none of the treating 
physicians has attempted to discuss the onset of his 
symptoms.  Moreover, the veteran has not been provided with a 
VA examination of his psychiatric complaints as required by 
the VCAA.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should also attempt to secure 
copies of all VA treatment records 
pertaining to the veteran from the VA 
medical facility in Northport, New York, 
from February 1987 to the present.

2.  The RO should also take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.  

4.  After the above referenced actions 
have been completed and any additional 
evidence associated with the claims file, 
the RO should accord the veteran a 
psychiatric examination.  It is important 
that the examiner be afforded the 
opportunity to review the veteran's claims 
folder prior to the examination.  The 
examination should include all necessary 
tests and studies.  The RO should notify 
the veteran of the consequences of failing 
to report for the examination.  The 
examiner should be specifically requested 
to provide an opinion as to the 
appropriate diagnosis for the veteran's 
psychiatric symptoms, the approximate date 
of onset of any diagnosed psychiatric 
impairment and the etiology of this 
condition.  If the veteran's psychiatric 
impairment developed prior to service, the 
examiner should be specifically requested 
to determine whether there was an increase 
in disability during active service, that 
is, if the condition was aggravated during 
service.  The examiner should make 
specific reference to the veteran's 
service medical records and any 
psychiatric treatment therein.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  If the veteran is 
diagnosed with PTSD, the examiners should 
be requested to explain the sufficiency of 
each specific stressor relied upon for the 
diagnosis, the symptomatology relied upon 
for the diagnosis, the basis for the 
conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's 
specific claimed in service stressor(s) 
and his current symptomatology.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



